Citation Nr: 9922104	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
remanded for additional development.  At the time of the 
Board's remand, it appeared that two private attorneys who 
had formerly been representing the veteran were no longer 
representing him for the purpose of his appeal regarding 
competency.  Moreover, a third private attorney, with whom 
the Regional Office (RO) had on occasion corresponded, has 
likewise elected not to represent the veteran in his current 
appeal.  Under such circumstances, the Board will proceed on 
the basis that the veteran is without representation in his 
appeal regarding competency.  


FINDING OF FACT

The veteran has the mental capacity to contract or to manage 
his own affairs, including the disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 501, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.353 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In correspondence of August 1994, the Director of Social 
Services for the Department of Corrections and Human Services 
(Montana Veterans Home) indicated that, in early August 1994, 
he and a number of others visited a small apartment which the 
veteran had rented.  At that time, the veteran was found 
lying on a couch in a "very confused state."  The veteran 
stated that he had "lost his vehicle, and did not know where 
it was."  He was very intoxicated, and was unaware of the 
date.  Based on such findings, it was requested that a 
fiduciary be appointed to handle the veteran's money, given 
his "inability to pay his bills as well as to manage his 
money properly."  

On VA psychiatric examination in September 1994, it was noted 
that the veteran became disoriented and easily confused due 
to poor short-term memory function, though he was still 
capable of functioning intellectually in the lower average 
range.  Due to the veteran's "impulsivity drinking" and his 
problems with short-term memory, he was considered 
"incompetent in caring for his own monetary affairs."  

In early October 1994, the veteran was admitted to a VA 
medical facility.  At the time of admission, it was noted 
that, in late September, the veteran had gone on a "drinking 
binge," following which he failed to report for a VA medical 
appointment.  Reportedly, the veteran had been in a motel, 
where he had been drinking, and subsequently got into a 
fight.  Additionally noted was that the veteran owned a car 
and continued to drive.  Of note was the fact that, in 
various Medical Administrative Service reports, the veteran 
was said to have over $400 in cash, and approximately $11,000 
in cashier's checks.  

During the course of the veteran's hospitalization, he was 
rather easily detoxified.  A review of the veteran's 
financial situation showed that he received money directly 
from Fort Harrison "without the intermediary of a 
guardian."  While on three separate occasions, attempts had 
been made to find him incompetent, these attempts had not 
been successful, and he continued to receive his money 
"directly."  At the time of discharge, it was noted that the 
veteran should not be driving, inasmuch as his judgment was 
impaired.  Additionally noted was that he was not competent 
for VA purposes.  

In a rating decision of December 1994, the veteran was found 
incompetent for the purpose of the payment of VA benefits. 

In a Certificate of Legal Capacity to Receive and Disburse 
Benefits dated in February 1995, it was noted that a legal 
custodian had been appointed as payee for the veteran.  

In a Fiduciary Agreement executed in February 1995, the 
veteran's fiduciary agreed to serve as his legal custodian, 
and, in so doing, to use all money paid by the VA for the 
benefit of the beneficiary (the veteran), and invest any 
surplus funds as may be required.  

In correspondence of early May 1997, it was noted that the 
veteran was being readmitted to the Veterans' Home, from 
which he had last been discharged in July of 1996.  While his 
fiduciary had felt that he would be able to live in the 
community, this had proven not to be the case.  Rather, since 
the time of the veteran's discharge, he had "lost his vehicle 
in a shady deal."  

In May 1998, a VA psychiatric examination was accomplished.  
At the time of examination, the veteran was described as 
"somewhat indirectly uncooperative."  It was noted that it 
was "hard to be clear" how much of the veteran's stories he 
was making up, because certain things he said were not 
documented.  The veteran was unable to remember any of three 
things in four minutes.  When given a list of things 
including a bus, truck or motorcycle, he guessed "bus," which 
was the wrong answer.  When told the correct answer was a 
vegetable, and then given a list of vegetables, he again 
guessed the wrong one.  In the opinion of the examiner, it 
was "almost like (the veteran) purposely guessed wrong."  His 
affect at the time of examination was somewhat "put upon."  
The veteran stated he was scared, though he did not look like 
he was scared.  In the opinion of the examiner, the veteran 
utilized that "as an excuse not to talk...about things."  When 
questioned as to his mood, he replied that he was "scared as 
hell."  His insight was poor, and it was eventually 
determined that he was not participating in the exam.  The 
veteran would not acknowledge that he had been out of the 
(veterans') home a year and a half, and that he had fallen 
while drinking.  The pertinent diagnosis was post-traumatic 
stress disorder by history; and organic mental disorder with 
problems with short-term memory, impulsivity, and the 
possibility of some confabulations.  In the opinion of the 
examiner, the veteran was unequivocally not competent for VA 
purposes.  This was based on a "clear history" of impulsivity 
with alcohol, with the veteran getting himself in dangerous 
situations, which he had done as recently as one year ago.  
According to the examiner, the veteran's short-term memory 
was quite poor, and he lacked the mental capacity to manage 
his own funds.  Further noted was that the veteran could 
"present much more effective than he actually (could) 
function." 

In a VA progress note of mid-May 1998, it was noted that it 
was "very apparent that (the veteran) was not capable of 
managing his own affairs responsibly."  In a subsequent note 
of July 1998, it was noted that the veteran was "not 
competent to handle his money" and had consistently 
demonstrated an inability to live independently.  
Additionally noted was that the veteran had recently 
demonstrated his need for a protective setting "and a 
guardian to handle his funds."  

In correspondence of late December 1998, a private 
psychiatrist noted that he had examined the veteran "in a 
preliminary way" in early December of that same year.  
Further noted was that, while he would need to review the 
veteran's VA records (which were not yet available) in order 
to come to "a definitive conclusion," he would nonetheless 
attempt to render his initial impressions concerning the 
veteran's capabilities.  

At the time of evaluation, the veteran stated that, while in 
the past, he had experienced "great difficulty staying 
sober," he had now been sober for five years, and was 
"coping."  He further stated that, in his opinion, his 
sobriety was "reasonably safe."  

On mental status examination, the veteran was coherent, 
oriented, alert, and cooperative.  Despite his frustration 
(at being found incompetent), he was reasonably calm.  His 
memory appeared grossly intact, and cognition, reasoning, and 
thought processes were coherent.  At the time of evaluation, 
the veteran had a sense of humor, and displayed no 
significant depression.  His reasoning was coherent and 
logical, and there was no evidence of either suicidal or 
homicidal ideation.  The veteran displayed no hallucinations 
or delusions, and no frank paranoia, though he was somewhat 
wary regarding the motives of the administrative staff at the 
Soldiers' Home.  He was capable of insight, and his judgment 
appeared intact.  The veteran showed no trouble with the 
basic math required to manage a checkbook, and there was 
likewise no evidence that he misunderstood his social 
situation, or misconstrued his responsibility to pay bills.  

Following examination, the examiner commented that, while 
there was some possibility, given various "soft" signs during 
the interview, that the veteran might have a mild dementia 
syndrome (presumably related to his chronic alcohol abuse), 
there was no evidence of a substantial or profound dementia.  
The forensic question regarding the veteran's access to his 
own funds was described as in "some ways simple, but also 
complicated."  In the opinion of the examiner, there was no 
clinical basis, based on the psychiatric interview, to think 
that the veteran had a dementia syndrome, major psychiatric 
illness, focal neuropsychological delusion, or acute or 
subacute substance abuse disorder which could legitimately 
prevent his controlling his own funds.  Based on the 
veteran's interview, there was nothing to suggest, either by 
history or on mental status examination, that he was impaired 
in such a way as to prevent his managing his own affairs, 
financial or otherwise.  While in the past, the veteran had 
been through "a great deal," he showed some perspective 
regarding his past problems, and managed "a kind of honesty 
and frankness about his many travails."  

Based on his interview with the veteran, the examiner could 
find no clinical basis for disputing the veteran's feeling 
that his sustained sobriety and demonstrated good judgment 
warranted recovery of his (financial) prerogatives.  His (the 
examiner's) only reluctance to commit to this position 
without caveat resulted from a lack of the medical records 
which the VA had not yet made available.  Reportedly, only a 
careful examination of these medical records could assure 
that the veteran's case was as it seemed, and that the 
examiner was not missing some recurrent problem of such 
enormity that he should modify his view.  Based on the 
historical record, however, there was no current clinical 
reason to object to the veteran's taking full control over 
his disability income and savings.  



Analysis

The veteran in this case argues that he is "competent," and, 
as such, fully able to manage his own affairs.  More 
specifically, the veteran argues that there is currently no 
need for a fiduciary and/or custodian to manage his VA 
benefits.  

In that regard, the Board notes that a mentally incompetent 
person is one, who because of injury or disease, lacks the 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency in question will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt must be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353 (1998).  

In the present case, it is clear that, in the past, the 
veteran has experienced considerable problems with substance, 
specifically, alcohol abuse, as well as short-term memory.  
Similarly clear is that, since at least 1994, the veteran has 
spent a majority of his time at the Montana Veterans' Home, 
where he has been a resident at the domiciliary.  
Notwithstanding these facts, however, it has not been 
conclusively shown that the veteran is currently incapable of 
managing his own affairs.  

In that regard, as of the time of the aforementioned private 
psychiatric examination in December 1998, the veteran was 
alert and well oriented, with a grossly intact memory, and 
coherent cognition, reasoning, and thought processes.  He 
showed no evidence of any significant depression, and his 
reasoning was both coherent and logical.  At the time of 
examination, the veteran was capable of insight, and his 
judgment appeared intact.  There was no evidence that he 
misunderstood his social situation, or in any way 
misconstrued his financial responsibilities.  Moreover, there 
was no evidence of any difficulty with the basic math skills 
required to manage a checkbook.  In the opinion of the 
examiner, as of the time of the December psychiatric 
examination, there existed "no clinical basis" which could 
legitimately prevent the veteran's controlling his own funds.  
There was, in short, nothing during the course of the 
psychiatric interview to suggest, either by history, or on 
mental status examination, that the veteran was impaired in 
such a way as to prevent his managing his own affairs, 
financial or otherwise.  

The undersigned acknowledges that the evidence is less than 
unequivocally favorable to the veteran.  That material has 
been summarized earlier in this decision.  In addition, the 
December 1998 psychiatric examiner conceded that he did not 
have access to the veteran's medical records, and that, 
consequently, his evaluation was based almost exclusively on 
his interview with the veteran.  The regulations, however, 
pose a significant burden on the agency in order to find a 
veteran incompetent.  For example, the evidence has "to 
leave no doubt" that the veteran is incompetent.  38 C.F.R. 
§ 3.353(c).   My own observation of the veteran's demeanor 
and behavior when he gave testimony before me in August 1997 
represents one element of doubt within the context of this 
regulation.  Much more important, however, is Dr. J.M's 
letter of December 29, 1998.   Despite the cautionary 
language used by that psychiatrist, that opinion at the very 
least certainly casts doubt about whether the appellant is 
incompetent.  Thus, it is not possible for me to conclude, as 
the law requires, that there exists no doubt about this 
matter.  Where the competent evidence is in conflict, some 
doubt plainly exists.  It must be emphasized that the law 
accords this veteran not only the general application of 
"reasonable doubt" in his favor accorded to all veterans but 
also provides him further favorable legal protections where 
competency is the issue.  38 C.F.R. § 3.102, 3.353 (1998).  





ORDER

The veteran is competent for VA purposes, and the appeal is 
granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

 

